DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 20-27 are objected to because of the following informalities:  
Claim 20-27 have typo error and depend on the cancelled claim 1. 

Appropriate correction is required.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Giernalczyk (US Publication 2004/0254965) is the closest prior art to the subject matter being claimed in claim 19. Giernalczyk discloses the data processor may be arranged such that each of the processor elements receives a single bit of a multiple bit word, e.g. from the memory 13, or from any other source, such as a different memory or device, so that, for example, the left most processor element 5 receives the most significant bit (MSB) and the right most processor element receives the least significant bit (LSB) of the word to be processed. If read from the memory 13, the multiple bit data may be stored in the memory in such a way that the processor elements receive the data bits in parallel. For example, the memory may contain a plurality of memory segments, each having a read access port 8, which is coupleable to a respective processor element. Each data bit may be stored in a different segment and thereby read out of memory in parallel into the processor elements. After the data has been read into the processor elements, the processor elements are controlled to process the data as a multiple bit word (i.e. a word having an MSB and an LSB). In one embodiment, the data processor may be incorporated in a SIMD processor, and each processor element may be controlled in parallel by an array controller 45. The processor elements may be adapted to be capable of performing multiple step operations and able to store the intermediate results of these operations, thereby reducing the frequency of memory accesses.  However, Giernalczyk fails to particularly teach "a first PE terminal coupled to the VinP input when PH1 and a most significant bit of the second plurality of binary inputs are both asserted; the first PE terminal coupled to the VinN input when PH1 and a most significant bit of the first plurality of binary inputs are both asserted; a plurality of elements, each element coupled to the first PE terminal and the common terminal, each element comprising: a binary weighted capacitor having a first capacitor terminal coupled to the common terminal, and a second capacitor terminal coupled to the first PE terminal when PH2 is asserted, the second capacitor terminal also coupled to a first switch which closes when the PH1 is asserted, the first switch in series with a second switch which closes when a unique bit of the plurality of first input bits is asserted, a connection between the first switch and second switch connected to the common terminal when a bit from the second plurality of input bits corresponding to a bit from the first plurality of input bits is asserted the PE having an output coupled to the first PE terminal when the PH2 clock is asserted”.
Ogata (US Patent 5,826,049) is the closest prior art to the subject matter being claimed in claim 19. Specifically, Ogata discloses in FIG. 26, numeral 1010 designates a receiving element processor number (receiving PE number) field, numeral 1011 a broadcast control bit BC, and numeral 1012 a data field providing transfer information. The least significant three bits YADR of the receiving element processor number (receiving PE number) field 1010 represents information for switching the row crossbar switch XB-Y, and the next significant two bits XADR of the receiving element processor number (receiving PE number) field 1010 is information for switching the column crossbar switch XB-X. All the most significant digits of the receiving element processor number (receiving PE number) field 1010 are zero and are used for enlargement by increasing the number of element processors (PEs) in a parallel computer.. However, Ogata fails to particularly teach "a first PE terminal coupled to the VinP input when PH1 and a most significant bit of the second plurality of binary inputs are both asserted; the first PE terminal coupled to the VinN input when PH1 and a most significant bit of the first plurality of binary inputs are both asserted; a plurality of elements, each element coupled to the first PE terminal and the common terminal, each element comprising: a binary weighted capacitor having a first capacitor terminal coupled to the common terminal, and a second capacitor terminal coupled to the first PE terminal when PH2 is asserted, the second capacitor terminal also coupled to a first switch which closes when the PH1 is asserted, the first switch in series with a second switch which closes when a unique bit of the plurality of first input bits is asserted, a connection between the first switch and second switch connected to the common terminal when a bit from the second plurality of input bits corresponding to a bit from the first plurality of input bits is asserted the PE having an output coupled to the first PE terminal when the PH2 clock is asserted”.
Thus, the prior art of record do not teach or suggest individually or in combination “a first PE terminal coupled to the VinP input when PH1 and a most significant bit of the second plurality of binary inputs are both asserted; the first PE terminal coupled to the VinN input when PH1 and a most significant bit of the first plurality of binary inputs are both asserted; a plurality of elements, each element coupled to the first PE terminal and the common terminal, each element comprising: a binary weighted capacitor having a first capacitor terminal coupled to the common terminal, and a second capacitor terminal coupled to the first PE terminal when PH2 is asserted, the second capacitor terminal also coupled to a first switch which closes when the PH1 is asserted, the first switch in series with a second switch which closes when a unique bit of the plurality of first input bits is asserted, a connection between the first switch and second switch connected to the common terminal when a bit from the second plurality of input bits corresponding to a bit from the first plurality of input bits is asserted the PE having an output coupled to the first PE terminal when the PH2 clock is asserted” as disclosed in claim 19.
Independent claim 28 is allowed for the same reasons as set forth in claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHIL K NGUYEN/Primary Examiner, Art Unit 2187